UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-33071 Charter Financial Corporation (Exact name of registrant as specified in its charter) United States 58-2659667 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 1233 O.G. Skinner Drive, West Point, Georgia (Address of Principal Executive Offices) Zip Code (706) 645-1391 (Registrant’s telephone number) N/A (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such requirements for the past 90 days. YES oNO x. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES oNO o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large accelerated filero Accelerated filero Non-accelerated filerxSmaller reporting companyo (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES oNO x There were 18,672,361 shares of the Registrant’s common stock, par value $0.01 per share, issued and outstanding as of September 24, 2010. CHARTER FINANCIAL CORPORATION Table of Contents Page No. Part I.Financial Information Item 1. Consolidated Financial Statements (Unaudited) Condensed Consolidated Statements of Financial Condition at June 30, 2010 and September 30, 2009 1 Condensed Consolidated Statements of Income for the Three and Nine Months Ended June 30, 2010 and 2009 2 Condensed Consolidated Statements of Changes in Stockholders’ Equity for the Nine Months Ended June 30, 2010 and 2009 3 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended June 30, 2010 and 2009 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures about Market Risk 36 Item 4. Controls and Procedures 37 Part II.Other Information Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. (Removed and Reserved) 37 Item 5. Other Information 37 Item 6. Exhibits 37 Signatures 38 PART I.FINANCIAL INFORMATION Item 1.Financial Statements CHARTER FINANCIAL CORPORATION AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION June 30, 2010 September 30, 2009 Assets Cash and amounts due from depository institutions $ $ Interest-bearing deposits in other financial institutions Cash and cash equivalents Loans held for sale, fair value of $886,365 and $1,129,286 Mortgage-backed securities and collateralized mortgage obligations available for sale Other investment securities available for sale Federal Home Loan Bank stock Loans receivable: Not covered under FDIC loss sharing agreements Covered under FDIC loss sharing agreements, net Unamortized loan origination fees, net ) ) Allowance for loan losses (non-covered loans) ) ) Loans receivable, net Other real estate owned: Not covered under FDIC loss sharing agreements Covered under FDIC loss sharing agreements Accrued interest and dividends receivable Premises and equipment, net Goodwill Other intangible assets, net of amortization Cash surrender value of life insurance FDIC receivable for loss sharing agreements Deferred income taxes Other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities: Deposits $ $ FHLB advances and other borrowings Advance payments by borrowers for taxes and insurance Other liabilities Total liabilities Stockholders’ equity: Common stock, $0.01 par value; 19,859,219 shares issued at June 30, 2010 and September 30, 2009, respectively; 18,584,548 and 18,577,356 shares outstanding at June 30, 2010 and September 30, 2009, respectively Preferred stock, no par value; 10,000,000 shares authorized — — Additional paid-in capital Treasury stock, at cost; 1,274,671 and 1,281,863 shares at June 30, 2010 and September 30, 2009, respectively ) ) Unearned compensation – ESOP ) ) Retained earnings Accumulated other comprehensive loss – net unrealized holding losses on securities available for sale, net of tax ) ) Total stockholders’ equity Commitments and contingencies Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 1 CHARTER FINANCIAL CORPORATION AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME Three Months Ended June 30, Nine Months Ended June 30, Interest and dividend income: Loans receivable $ Mortgage-backed securities and collateralized mortgage obligations Equity securities Debt securities Interest-bearing deposits in other financial institutions Total interest and dividend income Interest expense: Deposits Borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Gain on sale of investments Total impairment losses on securities ) Portion of losses recognized in other comprehensive income Net impairment losses recognized in earnings ) Impairment loss on equity security ) Bank owned life insurance Gain on sale of loans and loan servicing release fees Loan servicing fees Brokerage commissions Acquisition gain Other Total noninterest income Noninterest expenses: Salaries and employee benefits Occupancy Legal and professional Marketing Federal insurance premiums and other regulatory fees Net cost of operations of real estate owned Furniture and equipment Postage, office supplies and printing Core deposit intangible amortization expense Other Total noninterest expenses Income before income taxes Income tax expense (benefit) ) Net income $ Basic net income per share $ Diluted net income per share $ Weighted average number of common shares outstanding Weighted average number of common and potential common shares outstanding See accompanying notes to unaudited condensed consolidated financial statements. 2 CHARTER FINANCIAL CORPORATION AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (LOSS) Common Stock Comprehensive income (loss) Number of Shares Amount Additional Paid-in Capital Treasury Stock Unearned Compensation ESOP Retained Earnings Accumulated Other Comprehensive Loss Total Stockholders’ Equity Balance at September 30, 2008 $ $ $ ) $ ) $ $ ) $ Comprehensive income (loss): Net income $ - Other comprehensive income (loss) –changein unrealized loss on securities, net ofincome taxes of $897,369 ) - ) ) Total comprehensive income $ Dividends paid, $1.00 per share - ) - ) Allocation of ESOP common stock - Vesting of non-vested shares - Stock based compensation expense - Repurchase of shares - - - ) - - - ) Balance at September 30, 2009 $ $ $ ) $ ) $ $ ) $ Comprehensive income: Net income $ - Other comprehensive income – change in unrealized loss on securities, net of income tax benefitof $2,612,822 - Total comprehensive income $ Dividends paid, $0.35 per share - ) - ) Allocation of ESOP common stock - Vesting of non-vested shares - Stock based compensation expense - Balance at June 30, 2010 $ $ $ ) $ ) $ ) $ See accompanying notes to unaudited condensed consolidated financial statements. 3 CHARTER FINANCIAL CORPORATION AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation and amortization Deferred income tax expense Accretion and amortization of premiums and discounts, net Accretion of fair value discounts related to covered loans ) - Gain on sale of loans ) ) Proceeds from sale of loans Originations and purchases of loans held for sale ) ) Gain on acquisition ) - Gain on sale of mortgage-backed securities, collateralized mortgage obligations, and other investments ) ) Other-than-temporary impairment- securities - Other-than-temporary impairment- other assets - Write down of real estate owned Gain on sale of real estate owned ) ) Recovery payable to FDIC on other real estate owned gains ) - Restricted stock award expense Stock option expense Increase in cash surrender value on bank owned life insurance ) ) Changes in assets and liabilities: Decrease (increase) in accrued interest and dividends receivable ) Increase in other assets ) ) Decrease in other liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from sales of mortgage-backed securities and collateralized mortgage obligations available for sale Principal collections on government sponsored entities securities available for sale - Principal collections on mortgage-backed securities and collateralized mortgage obligations available for sale Purchase of mortgage-backed securities and collateralized mortgage obligations available for sale ) ) Purchase of equity securities and other investments ) ) Proceeds from the sale or issuer call of equity securities and other investments Purchase of FHLB stock - ) Proceeds from redemption of FHLB stock - Proceeds from redemption of FRB stock acquired - Net increase in loans receivable ) ) Net decrease in FDIC receivable - Proceeds from sale of real estate owned Proceeds from sale of premises and equipment - Purchases of premises and equipment ) ) Net cash received from acquisitions Net cash provided by investing activities See accompanying notes to unaudited condensed consolidated financial statements. 4 CHARTER FINANCIAL CORPORATION AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) Nine Months Ended June 30, Cash flows from financing activities: Purchase of treasury stock $
